January 26, 2012 Dreyfus Investment Funds 200 Park Avenue New York, NY 10166 Ladies and Gentlemen: We have acted as counsel to Dreyfus Investment Funds, a business trust formed under the laws of the Commonwealth of Massachusetts (the “Trust”), in connection with the filing with the Securities and Exchange Commission (the “Commission”) of Post-Effective Amendment No. 153 (the “Post-Effective Amendment”) to the Trust’s Registration Statement on Form N-1A (File Nos. 33-08214; 811-04813) (the “Registration Statement”), registering an indefinite number of Class A, Class C, and Class I shares of beneficial interest in Dreyfus/Newton International Equity Fund, Dreyfus/Standish Intermediate Tax Exempt Bond Fund, Dreyfus/The Boston Company Emerging Markets Core Equity Fund, Dreyfus/The Boston Company Large Cap Core Fund and Dreyfus/The Boston Company Small/Mid Cap Growth Fund and Class I shares of beneficial interest in Dreyfus/The Boston Company Small Cap Growth Fund, Dreyfus/The Boston Company Small Cap Value Fund and Dreyfus/The Boston Company Small Cap
